49 So.3d 867 (2010)
Marc S. GLASS, Appellant,
v.
Adrienne F. GLASS, Appellee.
No. 4D09-2791.
District Court of Appeal of Florida, Fourth District.
December 29, 2010.
*868 Troy W. Klein of Troy W. Klein, P.A., West Palm Beach, for appellant.
Matthew S. Nugent, Christopher R. Bruce and Adam M. Zborowski of the Law Offices of Matthew S. Nugent, North Palm Beach, for appellee.
PER CURIAM.
In this appeal, the former husband, Marc Glass, challenges an order denying his petition to modify alimony and an order finding him in contempt and awarding fees to the former wife. We affirm the first of these orders without further comment. We are compelled, however, to reverse the contempt order's fee award because, while the order includes a finding of the former husband's ability to pay, it fails to contain any finding concerning the former wife's need for a fee award. See, e.g., Phillips v. Ford, ___ So.3d ___, 2010 WL 4740314 (Fla. 4th DCA 2010) (stating that, in awarding fees pursuant to section 61.16, Florida Statutes, the trial court must make factual findings concerning both need and ability to pay). The matter is thus remanded so that the trial court may make the required findings. See Van Epps v. Hartzell, 934 So.2d 590, 592 (Fla. 5th DCA 2006).
Affirmed in part; Reversed in part; and Remanded.
STEVENSON, HAZOURI and DAMOORGIAN, JJ., concur.